UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES OF AMERICA
                                                               :
                  -v.-                                             S2 17 Cr. 638 (RWS)
                                                               :

JOEL MARGULIES,                                               :

                                   Defendant.                 :

                                                               :
---------------------------------------------------------------x




             GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION
           TO MARGULIES’ PRETRIAL MOTIONS AND MOTIONS IN LIMINE




                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York
                                                     One St. Andrew’s Plaza
                                                     New York, New York 10007


Negar Tekeei
Christine I. Magdo
Assistant United States Attorneys
        -Of Counsel-
                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

BACKGROUND ............................................................................................................................ 2

DISCUSSION ............................................................................................................................... 10
   I.   MARGULIES’ MOTION TO SEVER BASED ON IMPROPER JOINDER UNDER
   RULE 8(a) SHOULD BE DENIED. ........................................................................................ 10
         A.     Applicable Law........................................................................................................... 11
         B.     Discussion................................................................................................................... 13
   II.        MARGULIES’ MOTION IN LIMINE SHOULD BE DENIED ................................... 28
   III. MARGULIES’ MOTION FOR ATTORNEY-CONDUCTED VOIR DIRE IS
   MERITLESS AND SHOULD BE DENIED ............................................................................ 28
   IV. MARGULIES’ MOTION IN LIMINE REGARDING CO-DEFENDANTS’
   SENTENCING EXPOSURE .................................................................................................... 30
   V.  MARGULIES’ MOTION FOR ITEMIZED DISCLOSURE OF GIGLIO AND BRADY
   MATERIAL SHOULD ALSO BE DENIED ........................................................................... 31

CONCLUSION ............................................................................................................................. 32
                                PRELIMINARY STATEMENT

       The Government respectfully submits this response to defendant Joel Margulies’ (the

“Defendant” or “Margulies”) motion (1) to sever counts and (2) in limine “against evidence from

severed counts being used in the trial of remaining count(s).” (Dkt. No. 113).

       For the reasons below, each of these motions is meritless and should be denied.

       At its core, the Defendant’s motion for severance argues that certain counts in the

Superseding Indictment should be severed from one another because the offenses charged do not

meet the requirements for joinder under Rule 8. The Defendant also argues that severance is

warrant because of the prejudice he would suffer were a jury to consider of all counts in the

Superseding Indictment at the same trial. Because, as detailed below, the charges in the

Superseding Indictment are either of a same or similar character, based on the same act or

transaction, or are connected with or constitute parts of a common scheme or plan, they are

properly joined in a single indictment. Moreover, because the Defendant has not made a

showing of any prejudice – let alone substantial prejudice as is required under the law – the

counts should not be severed and the Defendant’s motion should be denied.

       The Defendant’s motion in limine to preclude 404(b) evidence in trials on severed counts

is similarly unavailing. Evidence of all the Defendant’s charged crimes would be admissible –

either as direct evidence or as 404(b) evidence – at any trial involving severed counts, and,

therefore, this motion, too, should be denied.

       In addition, on December 2, 2018, Margulies filed three motions, to which the

Government now responds: a “Motion for Attorney Conducted Voir Dire” (Dkt # 96), a “Motion

in Limine [for] Permission to Present Evidence of Co-Defendant Sentencing Exposure” (Dkt #

97), and a “Motion for Itemized Disclosure of Giglio/Brady Material” (Dkt # 98). As set forth



                                                 1
below, with an exception regarding certain cross-examination of co-defendant Bershan, these

motions should also be denied.

                                         BACKGROUND

       Indictment S2 17 Cr. 638 (RWS), filed December 19, 2018 (the “Indictment”), charges

the Defendant with the following offenses: (1) conspiracy to commit wire fraud, in violation of

Title 18, United States Code, Section 1349 (Count One); (2) wire fraud, in violation of Title 18,

United States Code, Sections 1343 and 2 (Count Two); (3) aggravated identity theft, in violation

of Title 18, United States Code, Sections 1028A and 2 (Count Three); (4) conspiracy to commit

securities fraud and wire fraud, in violation of Title 18, United States Code, Section 371 (Count

Four); (5) securities fraud, in violation of Title 15, United States Code, Sections 78j(b) and 78ff,

Title 17, Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code,

Section 2 (Count Five); (6) wire fraud, in violation of Title 18, United States Code, Sections

1343 and 2 (Count Six); (7) conspiracy to distribute narcotics, in violation of Title 21, United

States Code, Section 846 (Count Seven); and (8) illegal transportation of a firearm, in violation

of Title 18, United States Code, Sections 922(a)(5), 924(a)(1)(D) and 2 (Count Eight).




                                                 2
       As charged in the Indictment, the Defendant, along with co-conspirators Lisa Bershan

(“Bershan”) 1 and Barry Schwartz 2 (“Schwartz”), conspired over the course of at least four years

to defraud investors in two companies.

       First, the Defendant and his co-conspirators schemed to defraud investors in All

American Pet Company, Inc. (the “AAPT Fraud”), conduct that forms the basis for Counts One

and Two of the Indictment. As described in more detail below, in connection with the AAPT

Fraud, the Defendant stole the identities of real individuals, which forms the basis for Count

Three of the Indictment.

       Second, overlapping in time with the AAPT Fraud, the Defendant and his co-conspirators

schemed to defraud investors in a company originally known as The Awake Company and later

renamed Starship Snacks Corp. (the “Starship Fraud”), which forms the basis for Counts Four,




1
  On December 18, 2018, Bershan pled guilty, pursuant to a cooperation agreement, to a nine-
count superseding Information, which contained the following charges: (1) conspiracy to
commit wire fraud, in violation of Title 18, United States Code, Section 1349 (Count One); (2)
wire fraud, in violation of Title 18, United States Code, Sections 1343 and 2 (Count Two); (3)
aggravated identity theft, in violation of Title 18, United States Code, Sections 1028A and 2
(Count Three); (4) conspiracy to commit securities fraud and wire fraud, in violation of Title 18,
United States Code, Section 371 (Count Four); (5) securities fraud, in violation of Title 15,
United States Code, Sections 78j(b) and 78ff, Title 17, Code of Federal Regulations, Section
240.10b-5, and Title 18, United States Code, Section 2 (Count Five); (6) wire fraud, in violation
of Title 18, United States Code, Sections 1343 and 2 (Count Six); (7) money laundering, in
violation of Title 18, United States Code, Sections 1956(a)(B)(ii) and 2 (Count Seven); (8)
conspiracy to distribute narcotics, in violation of Title 21, United States Code, Section 846
(Count Eight); and (9) illegal receipt of a firearm purchased outside of state of residence, in
violation of Title 18, United States Code, Sections 922(a)(3), 924(a)(1)(D) and 2 (Count
Nine). Bershan’s sentencing is scheduled for April 18, 2019.
2
  On August 20, 2018, Schwartz pled guilty, pursuant to a non-cooperation plea agreement, to
conspiring to commit securities fraud and wire fraud from at least in or about August 2015
through August 2017, in violation of Title 18, United States Code, Section 371. Schwartz was
scheduled to be sentenced the week of February 11, 2019, but the Court adjourned the sentencing
to a date yet to be determined.

                                                 3
Five, and Six of the Indictment. In connection with the Starship Fraud, the Defendant and

Bershan used misappropriated Starship investor funds to, among other things, purchase and

distribute cocaine, conduct that forms the basis for Count Seven of the Indictment (the

“Narcotics Conspiracy”). Also in connection with the Starship Fraud, when Bershan was

threatened by an aggrieved investor, the Defendant illegally transported a firearm to Bershan for

her protection, conduct that forms the basis for Count Eight of the Indictment (the “Firearm

Transportation”). Like the cocaine, the hand gun was purchased using funds misappropriated

from Starship investors.

       The Government expects to prove at trial that the Defendant and his co-conspirators

perpetrated the AAPT Fraud and the Starship Fraud together using the same or similar types of

materially false representations and during overlapping time periods, and that the Narcotics

Conspiracy and Firearm Transportation are connected to the Starship Fraud. 3




3
  The original indictment, Indictment 17 Cr. 638 (RWS), which was filed on October 13, 2017,
charged the Defendant, Bershan, and Schwartz with (a) participating in a conspiracy to commit
wire fraud and securities fraud, (b) securities fraud, and (c) wire fraud. Since then, the
Government has continued to investigate the defendant and his co-conspirators, and the
Government has developed additional evidence that led to the charges in the Superseding
Indictment. In his motion, the Defendant alleges that “[a]fter Margulies’ arrest and arraignment
on the original Indictment the Government informed Margulies that if he would not change his
plea that the Government would consider superseding the indictment to add charges of providing
cocaine to Bershan on a number of occasions, providing an unregistered / licensed firearm to
Bershan, and engaging in another fraudulent scheme . . . known as All American Pet[.]” Def.
Mot. at 2. The Defendant also alleges that “[w]hen Margulies refused to plead guilty the
Government made good on the threat and superseded with the current indictment.” Def. Mot. at
2. These assertions mischaracterize the nature of the discussions the undersigned attorneys had
with defense counsel in advance of the superseding Indictment. To be clear, the undersigned
attorneys conveyed to defense counsel that the Government’s investigation was ongoing, and
that the Government intended to seek additional charges based on evidence it had obtained
regarding the defendant’s participation in the AAPT Fraud, cocaine distribution, and illegal
firearm transportation.
                                                   4
   I.        AAPT Fraud (2013-2017)

        Beginning in at least October 2013, the Defendant, Bershan, and Schwartz attempted to

raise money from investors in AAPT, a company that marketed and sold food bars and other

products for dogs. (Indict. ¶ 1). AAPT’s stock was publicly traded on the over-the-counter

(“OTC”) market. (Id. ¶ 2). The Defendant was in charge of marketing and investor relations for

AAPT; and Schwartz and Bershan were at various times the President or Chief Executive Officer

of AAPT. (Id. ¶ 3). The Defendant and his co-conspirators attempted to raise funds for AAPT

by seeking loans from AAPT investors based on several misrepresentations, including the

following:

                (a) that the Internal Revenue Service (the “IRS”) had accepted a settlement offer
                    in compromise (the “Offer in Compromise”) from AAPT that significantly
                    reduced back taxes AAPT owed to the IRS;

                (b) that Bershan had paid to the IRS the amount of the Offer in Compromise and
                    had thus absolved AAPT of its outstanding tax liability;

                (c) that Bershan was the beneficial owner of a bank account (the “Beneficial
                    Bank Account”) containing over $6.9 million; and

                (d) that Bershan would personally guarantee some of the loans.

(Id. ¶ 5). However, as the Defendant knew, the IRS had not accepted an Offer in Compromise

from AAPT, AAPT still owed significant amounts to the IRS, the Beneficial Bank Account did

not exist, and neither Bershan nor AAPT had assets that could guarantee the loans. (Id.). Based

these misrepresentations, the Defendant and his co-conspirators raised at least approximately

$500,000 from investors, which funds the conspirators misappropriated for their own use. (Id.

¶¶ 5-6).

        In early 2015, the Defendant and his co-conspirators turned their efforts from the AAPT

Fraud to the Starship Fraud. Then, in 2016, as the Starship Fraud began to unravel, the Defendant


                                                 5
and Bershan attempted to revive the AAPT Fraud, by soliciting investments based on the

following misrepresentations, among others:

                a. that Nestlé U.S.A. (“Nestlé”) – a component of Nestlé SA, the international
                   food and beverage company headquartered in Switzerland – had approached
                   AAPT about the exclusive licensing of AAPT’s patent;

                b. that Nestlé wished to merge AAPT into Nestlé; and

                c. that, in connection with such an merger, Nestlé was prepared to assume the
                   outstanding debt of AAPT and to issue shares of Nestlé to current AAPT
                   shareholders.

(Id. ¶ 7). In truth, Nestlé had not approached AAPT or put forth any proposal to license AAPT’s

patent, to merge AAPT into Nestlé, to assume AAPT’s outstanding debt, or to issue Nestlé

shares to AAPT shareholders. (Id.).

   II.      Aggravated Identity Theft in Connection with AAPT Fraud

         The Government expects the evidence at trial will establish that, in connection with his

efforts to raise funds from AAPT investors from 2013 through 2017, the Defendant used the

names of real individuals, without their knowledge or consent, to create fraudulent letters and

documentation that he and his co-conspirators provided to AAPT investors. For example, in

attempting to raise funds based on misrepresentations regarding Nestlé, the Defendant

fraudulently created letters with the name and purported signature of an individual who works

for a component of Nestlé, and sent those letters to AAPT investors. (See id. ¶ 13). The

Government expects the evidence at trial will demonstrate that the real individual (“Victim-1”)

did not know the Defendant, and did not authorize the Defendant to use Victim-1’s name or

purported signature in any way. In addition, in connection with efforts to raise money for AAPT

in late 2013 and 2014, the conspirators transmitted a false letter, purportedly from the IRS and

purportedly signed by an IRS employee, to AAPT investors. The Government expects the


                                                  6
evidence at trial will demonstrate that the real IRS employee did not author the letter in question,

and did not authorize the conspirators to use her name or signature in any way. The Defendant’s

unauthorized use of other individuals’ names and signatures in connection with the AAPT Fraud

forms the basis for the aggravated identity theft charge, Count Three, in the Indictment.

   III.      Starship Fraud (2015-2017)

          Beginning in mid-2015, the Defendant, along with co-conspirators Bershan and

Schwartz, began selling stock in a company that was initially called the Awake Company but

later renamed “Starship Snacks” (“Starship”). (Indict. ¶ 15). The Defendant and his conspirators

raised more than approximately $2 million from Starship investors based on the following

misrepresentations, among others:

                 a. that investments in Starship were guaranteed against losses;

                 b. that Starship was going to be acquired by Monster Beverage Corp. in a
                    transaction that would be extremely lucrative for Starship investors;

                 c. that Starship was engaged in actual product development and had procured
                    sample products; and

                 d. that the Defendant, Bershan, and Schwartz had entered into non-disclosure
                    agreements (“NDAs”) with Monster that prohibited them from discussing
                    Starship’s purported acquisition by Monster and its purported product
                    development.

(Indict. ¶ 17; October 6, 2017 Complaint (“Compl.”) Compl. ¶ 9). However, as the Defendant

knew, there were no assets that could guarantee investments in Starship against losses; Monster

had no plans to acquire Starship; Starship had not developed a product; and neither Margulies,

Bershan, nor Schwartz had entered into any NDAs with Monster. (Indict. ¶ 17).

          First, with respect to the guarantees of investment, the Defendant and his co-conspirators

made guarantees that they had no ability or intention of honoring in order to make investments in

Starship seem safer than they actually were. Bershan and Margulies, for example, signed

                                                   7
investment documents providing that Starship and Bershan would repurchase investors’ shares at

the price that they had paid for them, plus 5% interest, if those shares had not appreciated within

a year. (Compl. ¶ 11(b)(i)). To make the guarantees seem more plausible, Bershan also sent

investors images of herself in what appeared to be a mansion with subject lines like, “Just a

glimpse—my parents sure as hell didn’t leave me this.” (Id. ¶ 11(b)(ii)). Neither the Defendant,

Bershan, nor Starship, however, had the financial means to honor these guarantees. (See id.

¶ 13). Indeed, the Government expects the evidence at trial will demonstrate that the Defendant

knew that Bershan had no ability to honor the guarantees because, among other things, (a) he had

been involved with creating fake bank statements for the Beneficial Bank Account in connection

with the AAPT Fraud, and (b) was aware that Bershan had been unable to pay back investor

loans in connection with the AAPT Fraud.

       Second, the Defendant and his co-conspirators made repeated fraudulent representations

that Starship was on the verge of being acquired by Monster Beverage Corp. (“Monster”), a

publicly-traded company. In or about October 2015, for example, Margulies sent an email to

multiple investors stating, “[t]he deal as I am certain you have heard is done thanks in no small

part to the extraordinary talents and skills of our CEO, Lisa Bershan. If you are not aware of the

deal, it is a one to one -- share for share exchange of [Starship] for Monster after a six month

holding period of [Starship] shares.” (Id. ¶ 12(a)(i)). Given that Monster’s stock was, at the

time, trading at many multiples of the price of Starship stock that Starship investors had paid,

this purported transaction would have resulted in tremendous gains for Starship investors. But

Starship was never acquired by Monster or any other entity, and, indeed, was never in

negotiations to be acquired by Monster. (See id. ¶¶ 12, 14).




                                                 8
         Third, the Defendant and his co-conspirators misrepresented the nature and progress of

Starship’s purported business to investors. The conspirators told investors that Starship had

developed its signature product, when, in reality, it had not done so. (See id. ¶ 15). In order to

mislead investors into thinking that the product was further along than it actually was, the

conspirators actually provided samples of ordinary chocolates to certain investors, falsely telling

them that the chocolates were caffeinated as per Starship’s business plan. (See id. ¶¶ 15-16).

         In total, the Defendant and his co-conspirators raised more than approximately $2 million

from investors based on these false representations. (Id. ¶ 18(b)). Much of this amount was

simply misappropriated by Bershan and Schwartz, who spent more than $39,000 on plastic

surgery; over $209,000 on retail purchases, including jewelry, clothes, and interior decorating;

over $11,900 at a Mercedes dealership; and hundreds of thousands of dollars on luxury housing.

(Id. ¶ 18(c)). Margulies, however, also benefited from the theft of investor funds, as he was paid

by Bershan and Schwartz with investor money. (Id. ¶ 18(c)(vii) (alleging that, among other

things, “[t]ens of thousands of additional dollars were used . . . to write checks to Margulies”).

   IV.      The Drug Conspiracy

         The Defendant also benefitted from the Starship Fraud by using misappropriated Starship

funds to purchase and distribute cocaine to Bershan and for his own personal use. (Indict. ¶ 28).

On multiple occasions from at least approximately October 2015 through approximately August

2017, Bershan transmitted funds to a co-conspirator not named in the Indictment (“CC-2”),

either directly or through the Defendant, for the express purpose of purchasing cocaine. (Id.). At

the time, Bershan’s income consisted entirely of misappropriated Starship investor funds, which

she deposited into the Defendant’s bank account or otherwise transmitted to the Defendant or

CC-2 to purchase cocaine. The Government expects the evidence at trial will demonstrate that


                                                 9
CC-2, using a Federal Express account set up and maintained by the Defendant, then shipped

quantities of cocaine from California to the Defendant in Tennessee. (Id.). The Defendant then

shipped quantities of cocaine from Tennessee to Bershan in Manhattan, New York. (Id.).

     V.      The Firearm Transportation

          As the Starship Fraud began to unravel in 2016, and victim investors began to attempt to

hold the Defendant and Bershan accountable, an investor (“Investor-2” in the Indictment) sought

to redeem Investor-2’s investments in Starship. (Id.). Investor-2 sent text messages to Bershan

which Bershan perceived to be intimidating and, as a result, Bershan told the Defendant that she

was afraid for her safety and wanted to obtain a firearm. (Id.). On or about November 12, 2016,

the Defendant, who then resided in Tennessee, purchased a Smith & Wesson Bodyguard .380

ACP hand gun with serial number KDX5334 (the “Gun”) from a retail store in Tennessee. On or

about November 14, 2016, the Defendant, who was not a licensed importer, manufacturer,

dealer, and collector of firearms, sent the Gun via a commercial interstate carrier to Bershan in

Manhattan. (Id.). At the time, the Defendant knew, and had reason to know, that Bershan

resided in New York and that Bershan was not a licensed importer, manufacturer, dealer, and

collector of firearms. Bershan reimbursed the Defendant for the cost of the gun, using funds that

the Defendant knew to be misappropriated from Starship investors.

                                            DISCUSSION

I.        MARGULIES’ MOTION TO SEVER BASED ON IMPROPER JOINDER UNDER
          RULE 8(a) SHOULD BE DENIED.

          The Defendant seeks to sever the counts of the Indictment so that he can have three trials:

(1) one trial for the AAPT Fraud, to include the aggravated identity theft charge in Count Three;

(2) one trial for the Starship Fraud; and (3) one trial for the Narcotics Conspiracy and the

Firearm Transportation. This construction ignores the plain language of Rule 8(a) and Second

                                                  10
Circuit precedent. Because the conduct alleged in the AAPT Fraud and the Starship Fraud –

including the Defendant’s use of stolen identities to perpetrate the AAPT Fraud, his supplying of

cocaine (using Starship investor funds) to his fraud scheme co-conspirator, Bershan, and his

illegal transportation of a firearm to Bershan so that she could protect herself from one of their

fraud victims – is unified by common factual elements and participants, it is properly charged in

one Indictment. Accordingly, the motion should be denied.

       A.      Applicable Law

       Rule 8(a) of the Federal Rule of Criminal Procedure provides:

               Joinder of Offenses. The indictment or information may charge a
               defendant in separate counts with 2 or more offenses if the offenses
               charged—whether felonies or misdemeanors or both—are of the
               same or similar character, or are based on the same act or
               transaction, or are connected with or constitute parts of a common
               scheme or plan.

The Second Circuit has interpreted Rule 8(a) as providing a liberal standard for joinder of

offenses. See United States v. Turoff, 853 F.2d 1037, 1042 (2d Cir. 1988). “‘Similar’ charges

include those that are ‘somewhat alike,’ or those ‘having a general likeness’ to each other.”

United States v. Rivera, 546 F.3d 245, 253 (2d Cir. 2008) (quoting United States v. Werner,

620 F.2d 922, 926 (2d Cir.1980)). Courts also have found joinder proper for distinct criminal

acts where they originated from a common scheme. Werner, 620 F.2d at 927 (citing United

States v. Rabbitt, 583 F.2d 1014, 1021 (8th Cir. 1978)). Important policy considerations “of

trial convenience and economy of judicial and prosecutorial resources” also support Rule 8(a)

joinders. Werner, 620 F.2d at 928. Moreover, “‘[j]oinder is proper where the same evidence

may be used to prove each count,’” United States v. Page, 657 F.3d 126, 130 (2d Cir. 2011)

(quoting United States v. Blakney, 941 F.2d 114, 116 (2d Cir. 1991)), or if “the counts have a



                                                 11
‘sufficient logical connection,’” id. (quoting United States v. Ruiz, 894 F.2d 501, 505 (2d Cir.

1990)).

          Rule 14 of the Federal Rules of Criminal Procedure provides that where joinder

“appears to prejudice a defendant or the government, the court may order separate trials of

counts . . . or provide any other relief that justice requires.” Fed. R. Crim. P. 14(a). Prejudice

under Rule 14 must be viewed through the lens of Rule 8’s embedded policy determination that

interests of judicial economy and efficiency outweigh certain potential prejudices against

defendants. See Richardson v. Marsh, 481 U.S. 200, 210 (1987); United States v. Turoff, 853

F.2d at 1042. “Given the balance struck by Rule 8, which authorizes some prejudice against the

defendant, a defendant who seeks separate trials under Rule 14 carries a heavy burden of

showing that joinder will result in substantial prejudice.” United States v. Amato, 15 F.3d 230,

237 (2d Cir. 1994) (internal quotation marks and citation omitted). Indeed, the Supreme Court

has counseled that a district court should grant severance under Rule 14 only if there is a

“‘serious risk’” that a joint trial would compromise a “‘specific trial right’” or “‘prevent the

jury from making a reliable judgment about guilt or innocence.’” United States v. Gracesqui,

No. 10 Cr. 74 (PKC), 2015 WL 5231168, at *4 (S.D.N.Y. Sept. 8, 2015), aff’d, 730 Fed. App’x

25 (2d Cir. 2018) (denying motion for severance of counts under Rule 14(a) and quoting Zafiro

v. United States, 506 U.S. 534, 539 (1993)).

          Moreover, Rule 14 “‘leaves the tailoring of the relief to be granted, if any, to the district

court’s sound discretion.’” Page, 657 F.3d at 130 (quoting Zafiro v. United States, 506 U.S. at

539). “[L]ess drastic measures [than severance], such as limiting instructions, often will suffice

to cure any risk of prejudice and permit joinder.” Id. (internal quotation marks and citation




                                                    12
omitted). Thus, the “principles that guide the district court’s consideration of a motion for

severance usually counsel denial.” United States v. Rosa, 11 F.3d 315, 341 (2d Cir. 1993).

       B.      Discussion

               1.      All Counts are Properly Joined Under Rule 8

       All counts of the Indictment are properly joined because they are either (a) of the same or

similar character, (b) based on the same act or transaction, or (c) are connected with or constitute

parts of a common scheme or plan. Fed. R. Crim. P. 8(a).

       First, the AAPT Fraud Counts and Starship Fraud Counts involved the same co-

conspirators – the Defendant, Bershan, and Schwartz – who, as described in further detail below,

used the same or similar tactics and categories of misrepresentations to perpetrate both schemes,

and, at times, used the same bank accounts to funnel misappropriated investor funds. In

addition, the Government expects the evidence at trial will demonstrate that some of the Starship

Fraud victims were AAPT stockholders (although they were not, as far as the Government is

currently aware, the same AAPT investors who were pitched to loan or duped into loaning

AAPT money in connection with the AAPT Fraud).

       Second, the AAPT Fraud Counts and Starship Fraud Counts took place during

overlapping time periods. From approximately October 2013 through January 2015, the

Defendant, Bershan, and Schwartz raised and attempted to raise funds for AAPT, significant

amounts of which they misappropriated. The Government expects the evidence at trial will show

that, as the conspirators’ efforts to continue the AAPT Fraud were diminishing, the Defendant,

Bershan and Schwartz began ramping up the Starship Fraud. Then, while in the midst of the

Starship Fraud, in approximately January and February of 2016, the Defendant and Bershan

began to attempt to revive the AAPT Fraud with additional misrepresentations to investors


                                                 13
designed to raise interest and generate funding. Like the AAPT Fraud, the Starship Fraud also

lasted well into 2017.

       Third, the AAPT Fraud Counts and Starship Fraud Counts involved misrepresentations of

a substantially similar nature. As described above, the misrepresentations to investors in AAPT

included (a) false assurances regarding Bershan’s personal wealth, (b) fraudulent guarantees of

repayment, and (c) the false assertion that another company (Nestlé) was interested in merging

with AAPT and issuing shares to current AAPT shareholders. In strikingly similar fashion, the

misrepresentations to investors in Starship also included, among other things, (a) false assurances

regarding Bershan’s personal wealth, (b) fraudulent guarantees against losses, and (c) the false

assertion that another company (Monster) was going to acquire Starship, thereby causing

Starship shares to convert into Monster shares. Indeed, the Defendant’s fraudulent

misrepresentations to AAPT investors regarding Nestlé merging with AAPT occurred at or

around the same time that the Defendant was fraudulently misrepresenting to Starship investors

that an acquisition by Monster was imminent. The Defendant attempts to obfuscate these glaring

similarities by pointing to irrelevant differences between AAPT and Starship, for example, the

type of products the companies made or purported to make (pet food versus caffeinated human

food), their geographic location, or the fact that the AAPT Fraud involved loans backed by

fraudulent guarantees while the Starship Fraud involved investments backed by fraudulent

guarantees. To begin with, as described above, the AAPT Fraud continued during the time

period of the Starship Fraud, even when the conspirators relocated from California to New York

(Bershan and Schwartz) and Tennessee (the Defendant). Moreover, any differences in product

type or the method of obtaining funds (loan versus stock certificate) are peripheral to the core of

each fraud scheme and the strikingly similar methods used to perpetrate both schemes.


                                                14
       Fourth, the Government expects the charges related to the AAPT Fraud Counts and the

Starship Fraud Counts will be proven through overlapping evidence, including victim-witness

testimony, emails, electronic evidence recovered from the Defendant’s and his co-conspirators’

electronic devices, and bank account records that will establish the nature of each scheme and the

Defendant’s knowing participation in each scheme.

       Finally, the Narcotics Conspiracy and Firearm Transportation Counts are directly related

to and intertwined with the Starship Fraud. The Government expects the evidence to show that

the Defendant and Bershan used misappropriated Starship investor funds to purchase and

distribute the cocaine in the Narcotics Conspiracy and to purchase the firearm in the Firearm

Conspiracy, thus connecting them to the Starship Fraud. 4 And, with respect to the Firearm

Transportation, the reason the Defendant illegally sent a firearm to Bershan was so that she could

protect herself from perceived Starship investor threats in the middle of the Starship Fraud. Such

evidence goes directly to the Defendant’s knowledge of the fraud – victims were so upset about

the fraud that at least one was lodging threats that caused the Defendant to supply his co-

conspirator with a firearm. Courts have routinely allowed joinder of firearm charges with fraud

charges when the conduct is directly related and the evidence is so intertwined. See, e.g., United

States v. Evans, No. 09-CR-376A (SR), 2010 WL 1875748, at *3 (W.D.N.Y. May 10, 2010)

(denying motion to sever felon in possession of a firearm count from counterfeit fraud counts,

finding the defendant (a) failed to establish that he would suffer substantial prejudice from the

charges being tried together, (b) the evidence indicated the charges were related, and (c)

evidence of both charges was similar and overlapped); United States v. Sides, 762 F.2d 1013 (6th



4
  Indeed, to the extent the Defendant intends to argue that he did not receive a benefit from his
participation in the Starship Fraud, the cocaine he purchased using misappropriated Starship
investor funds – in addition to the cash he received from his conspirators – is one benefit.
                                                 15
Cir. 1985) (finding joinder to be appropriate where charges of counterfeit savings bonds located

in one suitcase and a firearm found in another suitcase in the same vehicle were connected and

part of a common scheme); see also United States v. Jones, 530 F.3d 1292, 1299 (10th Cir.

2008) (defendant had not been prejudiced by joinder of bank fraud and conspiracy counts with

drug and firearm counts, since there was overwhelming evidence of guilt as to drug trafficking

and firearm charges and bank fraud and conspiracy charges and trial court issued careful limiting

instruction to jury on issue of possible prejudice resulting from joinder); United States v.

Thompson, 690 F.3d 977, 989–90 (8th Cir. 2012) (district court did not err in denying motion to

sever firearms charge from gambling and marriage fraud charges, where evidence of each crime

would have been probative and admissible at the defendant’s separate trial of the other crime).

       These similarities are more than sufficient to meet Rule 8(a)’s “liberal standard for

joinder.” United States v. McGrath, 558 F.2d 1102, 1106 (2d Cir. 1977); see also Cooper v.

United States, 08 Cr. 356 (KMK), 2015 WL 9450625, at *11 (S.D.N.Y. Dec. 22, 2015)

(collecting cases regarding proper joinder of fraud counts where the conspiracies occurred at the

same time and had common fraudulent goals); United States v. McCabe, No. 12 Cr. 258 at *2,

2014 WL 652941 (W.D.N.Y. Feb. 19, 2014) (denying motion to sever where counts of mortgage

fraud and bank fraud covered overlapping time period, had some evidentiary overlap, and had a

sufficient logical connection as they involved submitting fraudulent information and

documentation to financial institutions to secure favorable loans). Indeed, Rule 8(a)’s “similar

character” prong requires only a “general likeness” of offenses. United States v. Werner, 620

F.2d at 926 (“[R]equiring too precise an identity between the character of the offenses would fail

to give effect to the word ‘similar’ succeeding the word ‘same’ and thus violate an elementary

rule of statutory construction.” (internal quotation marks and citations omitted)); United States v.


                                                 16
Rivera, 546 F.3d at 253. For the reasons stated, the charged offenses easily meet that standard,

and thus joinder is appropriate.

       2.      Severance Under Rule 14 is Improper

       The Defendant has not made a sufficient showing of prejudice to warrant severance under

Rule 14. The defense appears to argue that having the counts of the Indictment charged and tried

together will lead the jury to (i) conclude improperly that the Defendant was more likely to

commit the charged crimes or (ii) cumulate the evidence to find guilt on all of the counts. The

settled law of this Circuit plainly disposes of each of these concerns.

       First, generalized concerns about potential prejudice resulting from being charged with

multiple, similar, counts are insufficient to warrant severance. Indeed, to permit severance on

those grounds alone would effectively “read [Rule 8] from the books.” Werner, 620 F.2d at 929.

“Granting separate trials under Rule 14 simply on a showing of some adverse effect, particularly

solely the adverse effect of being tried for two crimes rather than one, would reject the balance

struck in Rule 8(a), since this type of ‘prejudice’ will exist in any Rule 8(a) case.” Id.

       Second, as to the concern regarding cumulating evidence, the law in this Circuit is clear

that such concerns “disappear” where “the accused’s conduct on several separate occasions can

properly be examined in detail,” provided the evidence is not too confusing. Id. (internal

quotation marks and citation omitted); see also United States v. Ezeobi, No. 10 CR. 669 DLC,

2011 WL 3625662, at *2 (S.D.N.Y. Aug. 17, 2011) (citing Werner). Here, the jury will easily be

able to evaluate the AAPT Fraud and the Starship Fraud, and each of the Defendant’s acts in

support of those conspiracies, without any confusion. Moreover, as is this Court’s standard

practice, the jury will presumably be instructed to consider each count, and the proposed

supporting evidence, separately. See United States v. Felder, No. S2 14 Cr. 546 (CM), 2016 WL

1659145, at *4 (S.D.N.Y. Apr. 22, 2016) (“While there is little doubt [the defendant] would be
                                            17
better off if the jury did not hear all the bad things he is alleged to have done in each of the

[separate conspiracy] counts, that is not the type of prejudice that warrants severance. Such

‘spillover prejudice’ can easily and adequately be addressed through an instruction by the Court,

which is standard in this district in any case involving multiple counts, that the jury must

consider the evidence as to each count separately.” (internal citations omitted)). The

Defendant’s generalized arguments to the contrary do not constitute a showing of substantial

prejudice, and therefore severance is not warranted. See Gracesqui, 2015 WL 5231168, at *4

(“A defendant must allege more than a generalized threat of jury confusion or cumulative

evidence to succeed in a motion to sever.”).

   3. Evidence As to Each Count Would Be Admissible at a Trial on Any of the Counts as
      Direct Evidence

       Further counseling against severance is the fact that evidence as to all counts would be

admissible as direct evidence of a trial on any counts.

       A. Applicable Law

       Evidence of an uncharged act is admissible as direct evidence if the uncharged act “arose

out of the same transaction or series of transactions as the charged offense”; (2) “is inextricably

intertwined with the evidence regarding the charged offense”; or (3) “is necessary to complete

the story of the crime on trial.” United States v. Gonzalez, 110 F.3d 936, 942 (2d Cir. 1997); see

also United States v. Kaiser, 609 F.3d 556, 570 (2d Cir. 2010) (explaining that some kinds of

evidence offered “to show the background of a conspiracy” is not “other crimes” evidence

subject to Rule 404(b), but rather “‘direct proof of the charged conspiracy’”); accord United

States v. Daly, 842 F.2d 1380, 1388 (2d Cir. 1988) (“[T]he trial court may admit evidence that

does not directly establish an element of the offense charged, in order to provide background for

the events alleged in the indictment. Background evidence may be admitted to show, for

                                                  18
example, the circumstances surrounding the events or to furnish an explanation of the

understanding or intent with which certain acts were performed.”).

       The Second Circuit has repeatedly affirmed the admissibility of evidence fitting one or

more of these descriptions, whether it relates to conduct during the period of the charged crime

or before it. See, e.g., United States v. Hsu, 669 F.3d 112, 118-19 (2d Cir. 2012) (following

conviction after trial on campaign finance related charges, affirming district court’s admission, as

direct evidence, of testimony that defendant had engaged in a Ponzi scheme contemporaneously

with, and arguably related to, the campaign finance violations); United States v. Robinson, 702

F.3d 22, 37-38 (2d Cir. 2012) (in child sex trafficking case, affirming admission as direct

evidence and necessary to complete the story of the crimes on trial proof of defendant’s calls,

contemporaneous with the charged conduct, in which he discussed uncharged crimes related to

prostitution and trafficking); United States v. Greer, 631 F.3d 608, 614 (2d Cir. 2011) (where

defendant was charged with being a felon in possession of a firearm, affirming admissibility as

direct evidence necessary to complete the story of the crime charged testimony regarding

defendant’s uncharged plan to commit a robbery, which immediately preceded the charged

conduct); United States v. Kaiser, 609 F.3d at 571 (in securities fraud case, holding that bad acts

predating the conspiracy were admissible as direct evidence, without regard to Rule 404(b),

because they had carry-over effects during the conspiracy); United States v. Rigas, 490 F.3d 208,

238-39 (2d Cir. 2007) (affirming district court’s decision to permit Government to adduce

evidence of uncharged fraudulent acts predating the charged conspiracy as direct proof of

charged accounting fraud conspiracy because the evidence was “‘inextricably intertwined with’”

the proof of the charged conspiracy and “‘necessary to complete the story of the crime on

trial’”); United States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000) (in case charging false


                                                19
statements to maintain a line of credit, affirming admissibility of uncharged acts of falsification

of business inventory, which occurred at or around the same time as the charged crimes, as direct

proof inextricably intertwined with charged conduct); United States v. Roldan-Zapata, 916 F.2d

795, 804 (2d Cir. 1990) (evidence of pre-existing drug trafficking relationship between defendant

and co-conspirator admissible to aid jury’s understanding of how transaction for which defendant

was charged came about and his role in it). The Second Circuit has adopted an inclusionary

approach to Rule 404(b) evidence, which, if relevant, can be admitted “for any purpose other

than to show a defendant’s criminal propensity,” unless the trial judge concludes that its

probative value is substantially outweighed by the prejudicial impact. United States v. Carboni,

204 F.3d 39, 44 (2d Cir. 2000).

       B. Discussion

       Evidence related to the AAPT Fraud, Starship Fraud, Narcotics Conspiracy, and Firearm

Transportation is clearly admissible as direct evidence of each of the charged schemes and acts,

and is both inextricably intertwined with, and necessary to complete the story of the conduct

charged in the Indictment. The Defendant’s participation in the AAPT Fraud is direct evidence

of the Starship Fraud, and vice versa, as the evidence of both schemes is inextricably intertwined

and necessary to complete the story of the crimes on trial. That the Defendant engaged in the

AAPT Fraud involving the same participants and the same categories of fraudulent

misrepresentations in the years and months leading up to the start of the Starship Fraud, and then,

in the middle of the Starship Fraud was continuing to carry on the AAPT Fraud, is direct proof of

his knowledge in both fraudulent schemes.

       Evidence of AAPT Fraud in a trial involving the Starship Fraud, and evidence of the

Starship Fraud in a trial involving the AAPT Fraud, is precisely the type of evidence that the


                                                 20
Second Circuit has routinely held “may be admitted to show, for example, the circumstances

surrounding the events or to furnish an explanation of the understanding or intent with which

certain acts were performed.” Daly, 842 F.2d at 1388. The Defendant argues, for example, that

there is no “credible proof that Margulies knew that the Monster claim was false,” and that

“Bershan told him there was a Monster deal and that all communications he had with investors

were directed by and dictated by Bershan.” (Def. Mot. at 12). Yet the Defendant’s creation of

fake letters from Nestlé to try to dupe AAPT investors into believing that Nestlé was going to

merge with AAPT, while he was committing the Starship Fraud, is direct proof of his

knowledge, among other things, that there was no Monster deal for Starship. In addition to their

lies about Monster acquiring Starship, the Defendant and his conspirators perpetrated the

Starship Fraud through other materially false representations, including assurances about

Bershan’s ability to personally guarantee Starship investor funds. The fact that the Defendant

had already defrauded investors in AAPT with the very same misrepresentations – and in fact

had created fake bank statements purporting to show Bershan’s considerable wealth – is direct

proof of his knowledge and intent when he falsely promised Starship investors that Bershan

could guarantee their investments against any loss.

       Evidence of the Defendant’s conduct in the AAPT Fraud and Starship Fraud at a trial on

severed counts would also be properly admitted to show the nature of the relationships between

the co-conspirators, and would be probative of the Defendant’s knowing participation in both

schemes. See United States v. Mermelstein, 487 F. Supp. 2d 242, 262 (E.D.N.Y. 2007)

(“[E]vidence of the nature of the relationship between alleged co-conspirators is frequently

admitted by courts.”). Accordingly, courts routinely allow the Government to introduce, as

direct evidence of the charged offenses, evidence that co-conspirators engaged in other criminal


                                                21
conduct in the past, even where that evidence is not “substantially similar” to the charged

conduct. For example, in United States v. Gracesqui, Judge Castel permitted the Government to

introduce, as direct evidence, evidence that the defendant and a co-conspirator participated

together in numerous uncharged robberies, including a robbery-kidnapping, “to show the

development of a relationship of trust,” in the lead up to the charged the murder-for-hire

conspiracy. United States v. Gracesqui, No. 10-CR-74 (PKC), 2016 WL 11259074, at *2

(S.D.N.Y. June 3, 2016), aff’d, 730 F. App’x 25 (2d Cir. 2018); accord United States v. Pipola,

83 F.3d 556, 566 (2d Cir. 1996) (holding that prior acts evidence can be admitted as background

evidence in a conspiracy case “to explain how a criminal relationship developed” or “to help the

jury understand the basis for the co-conspirators’ relationship of mutual trust”). Evidence that

the Defendant and his co-conspirators engaged in multiple fraudulent schemes is relevant to

show, among other things, the nature of the Defendant’s relationship with his co-conspirators.

       The Court should reject the Defendant’s arguments to the contrary. Particularly where,

as here, the Defendant appears to be furthering a “mere presence” defense – that, although he

was involved in multiple aspects of both schemes, directly communicating with investors,

creating fraudulent documents to perpetrate both schemes, and taking steps to cover up the

conspirators’ crimes by trying to mollify angry investors – he was nonetheless only a

“marketing” person, merely passing along information provided to him by others, and not a

knowing participant. But the fact that the Defendant participated in both schemes in overlapping

periods of time over the course of more than four years, propagating many of the same categories

of lies with respect to each scheme and working with the same co-conspirators, substantially

undercuts this argument. Cf. United States v. Araujo, 79 F.3d 7, 8 (2d Cir. 1996) (“The

challenged evidence legitimately tended to prove the nature of the relationship between Flores


                                                22
and the other conspirators, to explain why Garcia asked Flores to participate in the pick-up, and

to explain why Garcia trusted Flores as a co-conspirator. Without evidence of a prior relationship

or explanation of a connection with Garcia, Flores’s ‘mere presence’ defense would be much

stronger, particularly because the locale of the pick-up was a shopping center.”). In addition, the

AAPT Fraud evidence and the Starship Fraud evidence in a trial on either scheme would

complete the story of the crime on trial, and, more generally, to present a case with “‘with

evidentiary richness and narrative integrity.’” See, e.g., United States v. Ahmed, No. 14 Cr. 277

(DLI), 2016 WL 8732355, at *10 (E.D.N.Y. June 24, 2016) (quoting Old Chief v. United States,

519 U.S. 172, 183 (1997)).

       Likewise, the Defendant’s supply of cocaine to Bershan throughout both conspiracies and

his illegal transfer of a firearm to her are also admissible as direct evidence of both the AAPT

Fraud and Starship Fraud schemes. These acts amply demonstrate the nature of the relationship

between the Defendant and Bershan, and her dependence on him to supply her with cocaine and

to buy and send her a gun wholly undercut his argument that he was somehow duped by

Bershan, who relied and depended on the Defendant for perceived critical needs. The

Defendant’s transfer of the firearm also demonstrates that the Defendant, who apparently will

disclaim any awareness of any fraud, was well aware during the schemes that certain Starship

investors felt victimized by Bershan.

   4. Evidence As to Each Count Would Also Be Admissible at a Trial on Any of the
      Counts as Rule 404(b) Evidence

       An additional factor weighing against severance is that evidence as to each count, even if

it were not admissible as direct evidence, would be admissible as Rule 404(b) evidence at any

trial of severed counts. Such evidence could be used to establish the Defendant’s motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

                                                23
accident – all of which are proper bases for admission under Rule 404(b) and are highly

probative of the charged conduct.

       A.      Applicable Law

       While prohibiting the introduction of other act evidence to prove that the Defendant has a

propensity to commit the offenses charged, Rule 404(b) explicitly allows admission of such

evidence “for another purpose, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b). The Second

Circuit has adopted an “‘inclusionary’ approach” to Rule 404(b), under which “all ‘other act’

evidence is generally admissible unless it serves the sole purpose of showing a defendant’s bad

character.” United States v. Siddiqui, 699 F.3d 690, 702 (2d Cir. 2012); see also United States v.

Curley, 639 F.3d 50, 57 (2d Cir. 2011) (“‘Other act’ evidence serves a proper purpose so long as

it is not offered to show the defendant’s propensity to commit the offense.”). To determine

admissibility under Rule 404(b), the Court should consider whether (1) the evidence is offered

for a proper purpose; (2) the evidence is relevant to a disputed issue; and (3) the probative value

of the evidence is substantially outweighed by its prejudicial effect. Curley, 639 F.3d at 56-57.

In addition, the Court should give an appropriate limiting instruction to accompany any such

evidence, if the defense so requests. Id.

       B.      Discussion

       Here, evidence related to the AAPT Fraud, the Starship Fraud, the Narcotics Conspiracy,

and the Firearm Transportation is also admissible pursuant to Rule 404(b) to show the

Defendant’s motive, opportunity, intent, preparation, plan, and knowledge, especially in light of

the Defendant’s expected defense that he was duped by Bershan and Schwartz into participating

in what he believed to be legitimate fundraising efforts for AAPT and Starship. Even if prior


                                                24
offenses need to be “similar” to be charged conduct to be admissible as evidence of knowledge

or intent under Rule 404(b), they need not be identical. United States v. Inserra, 34 F.3d 83, 89

(2d Cir. 1994) (prior false oral statements to the Department of Labor regarding pension fund in

a prior case showed the defendant’s intent to make false written statements to the United States

Probation Office regarding personal assets in a different case); United States v. Smith, 727 F.2d

214, 220 (2d Cir. 1984) (evidence that investment broker previously caused investors to file false

documents with regulatory agency shows intent to defraud investors in present scheme). Here,

the AAPT Fraud and Starship Fraud involve the same or similar crimes – wire fraud and

securities fraud – and, moreover, overlapping participants and time periods. Thus, even if the

frauds are not mirror images of each other, they are sufficiently similar to be admitted under

Rule 404(b) as evidence of knowledge and intent.

       Likewise, the evidence of the Firearm Transportation – including that the firearm was

purchased with misappropriated Starship funds to help Bershan feel protected in the wake of

Starship investor threats – would be offered in a trial on the AAPT Fraud Counts and the

Starship Fraud Counts as proof of the Defendant’s knowledge and intent. Such evidence

demonstrates that the Defendant knew that there was a fraud and intended to participate in its

aims, in part because he was aware that victims were so upset about having been defrauded that

Bershan felt the need to protect herself from them. Nor is the probative value of this evidence

“substantially outweighed by a danger of . . . unfair prejudice.” Fed. R. Evid. 403. Rule 403

generally does not preclude evidence of prior criminal conduct when that prior conduct is not

“any more sensational or disturbing” than the charged crime. Pitre, 960 F.2d at 1120 (citation

omitted); see also United States v. Williams, 205 F.3d 23, 34 (2d Cir. 2000) (finding no error in

district court’s admission of uncharged criminal conduct when the evidence “did not involve


                                                25
conduct more serious than the charged crime”); United States v. Roldan-Zapata, 916 F.2d 795,

804 (2d Cir. 1990) (Rule 403 did not preclude evidence of prior narcotics transactions that “did

not involve conduct any more sensational or disturbing” than the charged crime); United States

v. Smith, 727 F.2d 214, 220 (2d Cir. 1984) (essential inquiry under Rule 403 for admission of

other crimes evidence is whether it involves “conduct likely to arouse irrational passions”).

Here, the character of the evidence is not more “sensational” or “disturbing” for the AAPT Fraud

Counts such that it would prejudice a trial on the Starship Fraud Counts. See generally Roldan-

Zapata, 916 F.2d at 804. It further strains credulity to argue that engaging in a repeated pattern

of fraudulent acts over the course of more than four years with the same conspirators in order to

strip victim investors of millions of dollars would be any more or less sensational than sending a

firearm (purchased with the victim investor funds to protect against perceived threats from a

victim investor) to a co-conspirator during the course of those fraudulent schemes. Nor would

such evidence “unfairly excite emotions” against the Defendant. United States v. Massino, 546

F.3d 123, 133 (2d Cir. 2008) (internal quotation marks and citation omitted).

       Finally, the Defendant argues that evidence of the AAPT Fraud and Starship Fraud would

be inadmissible as 404(b) evidence in separate trials because such evidence is insufficient, and

the Government “cannot make a prima facie showing that [the Defendant] knowingly intended to

defraud AAP investors or Starship investors.” (Def. Mot. at 11-12.) The Court should reject this

argument outright. These are hardly the uncharged acts contemplated in Huddleston, cited by the

Defendant for the proposition that “[i]n the Rule 404(b) context, similar act evidence is relevant

only if the jury can reasonably conclude that the act occurred and that the defendant was the

actor.” Huddleston v. United States, 485 U.S. 681, 689 (1988). In Huddleston, the defendant

was charged with one count of selling stolen goods in interstate commerce, and one count of


                                                26
possessing stolen property in interstate commerce. Id. at 682. Both counts related to portions of

a shipment of videocassette tapes that the defendant was alleged to have possessed and sold,

knowing that they were stolen. Id. At trial, the Government introduced evidence that the

defendant possessed and sold televisions he received from the same source as the videocassettes

and that were also stolen, on the theory that proof that the defendant had engaged in a series of

sales of stolen merchandise from the same suspicious source was strong evidence that the

defendant was aware that the videocassette tapes were also stolen. Id. at 687. On appeal, the

defendant argued that the trial court must make a “preliminary finding by at least a

preponderance of the evidence” that the defendant had committed the uncharged act. Id. The

Supreme Court rejected that position, holding, instead, that “‘similar’ acts evidence should be

admitted if there is sufficient evidence to support a finding by the jury that the defendant

committed the similar act.” Id. Here, the Government has overwhelming evidence of

Defendant’s charged conduct in the AAPT Fraud and the Starship Fraud to support a finding by

the jury that the Defendant knowingly participated in those schemes. The Defendant takes too

myopic a view of the Government’s evidence when he argues that “due to the extreme lack of

credibility of the co-defendants . . . the Government cannot meet the evidentiary threshold for the

admission of the AAP[T] scheme in the proof of the Starship scheme[.]” (Def. Mot. at 12). The

Court should reject the Defendant’s “sufficiency” arguments regarding the Government’s proof

of the AAPT Fraud and Starship Fraud.

       Because evidence of all the crimes charged in the Indictment would be admissible as, at

least, 404(b) evidence at any trial on severed counts, severance is not appropriate. See, e.g.,

Werner, 620 F.2d at 930 (upholding denial of severance motion, and noting in particular that

severance was not appropriate since evidence of one of the counts would be admissible at a trial


                                                 27
on the other); Chidi Ezeobi, 2011 WL 3625662, at *3 (relying, in part, on the fact that evidence

on each count would be admissible at the trial of the other in rejecting severance motion).

II.     MARGULIES’ MOTION IN LIMINE SHOULD BE DENIED

        The Defendant also prematurely moves to preclude “evidence from severed counts being

used in the trial of remaining count(s).” As explained above, the fact that evidence of all the

Defendant’s charged wrongdoing would be admissible – either as direct evidence or as 404(b)

evidence – at any trial involving severed counts counsels against severance. The Government

respectfully suggests that once the Court rules on the Defendant’s motion for severance, and the

contours of the actual trial are established, the parties be permitted to file appropriate motions in

limine. To debate motions in limine in the context of hypothetically-severed counts does not

seem fruitful.

III.    MARGULIES’ MOTION FOR ATTORNEY-CONDUCTED VOIR DIRE IS
        MERITLESS AND SHOULD BE DENIED

        Margulies moves for the Court to permit attorney-conducted voir dire in this case on the

grounds that attorney-conducted voir dire “results in jurors revealing much more information

about potential bias or prejudice” and promotes judicial economy. (Dkt # 96, at 3-4). Neither of

these unsubstantiated reasons warrants a departure from the usual practice of court-conducted

voir dire in this District.

         Rule 24(a)(1) of the Federal Rules of Criminal Procedure states that “[t]he court may

examine prospective jurors or may permit the attorneys for the parties to do so.” Fed. R. Crim. P.

24. It is settled law that a trial court has broad discretion over the manner in which prospective

jurors are examined and that the refusal to allow counsel to conduct the voir dire is not an abuse

of that discretion. See Rosales-Lopez v. United States, 451 U.S. 182, 189 (1981) (“[F]ederal

judges have been accorded ample discretion in determining how best to conduct the voir dire.”);

                                                 28
United States v. L’Hoste, 609 F.2d 796 (5th Cir. 1980) (trial court is given wide discretion in

deciding how to conduct voir dire), cert. denied, 449 U.S. 833 (1980); United States v. Duncan,

598 F.2d 839 (4th Cir. 1979) (same), cert. denied, 444 U.S. 871 (1979); United States v.

Johnson, 584 F.2d 148 (6th Cir. 1978) (same), cert. denied, 440 U.S. 918 (1979); United States

v. Brown, 540 F.2d 364 (8th Cir. 1976) (same); United States v. Addington, 471 F.2d 560 (10th

Cir. 1973) (same); United States v. Addonizio, 451 F.2d 49 (3rd Cir. 1971) (same), cert. denied,

405 U.S. 936, rehearing denied 405 U.S. 1048 (1971).

       Although courts may, at their discretion, permit attorneys to participate in the voir dire of

potential jurors, this practice is generally frowned upon. “Attorney-driven voir dire is disfavored,

since the opportunity is often abused to delay and to prejudice the jury.” United States v.

Taveras, 436 F.Supp.2d 493, 504 (E.D.N.Y. 2006) (Weinstein, J.),aff’d in part, rev’d in part on

other grounds, United States v. Pepin, 514 F.3d 193 (2d Cir. 2008). The Second Circuit has

noted the tension among the following competing ideals in the process of selecting a jury: “the

need to protect jurors, the goal of promoting efficiency in the conduct of criminal trials without

doing damage to the right of a criminal defendant to an unbiased and impartial jury, and the

desire of the defendant to know as much as possible about those who sit in judgment on him.”

United States v. Barnes, 604 F.2d 121, 142 n.10 (2d Cir. 1979).

       Margulies fails to identify any factors particular to this case that would justify a departure

from the custom of court-conducted voir dire that has long existed in this District and this

Circuit. He cites no case law in support of his vague argument that, in general, attorneys for the

defense and the prosecution are better positioned than the court to examine jurors in a manner

that is both comprehensive and efficient. Given the potential for attorney-led voir dire to cause




                                                29
delay and to prejudice the potential jurors, the Court should, in its discretion, deny Margulies’

motion.

IV.    MARGULIES’ MOTION IN                   LIMINE       REGARDING         CO-DEFENDANTS’
       SENTENCING EXPOSURE

       Margulies moves in limine for permission to cross-examine the Government’s

cooperating witnesses about their sentencing exposure. With certain limitations explained

below, the Government does not object to defense cross-examination of Lisa Bershan regarding

her sentencing exposure.

       To begin, Margulies is incorrect in “presume[ing]” that Lisa Bershan and Barry

Schwartz, the two individuals with whom Margulies was charged in the original Indictment,

“will testify against Margulies in an effort to earn a substantial assistance sentencing guideline

reduction.” (Dkt # 97, at 2). At this time, the Government represents that it has not entered into a

cooperation agreement with Schwartz, and does not anticipate calling him as a witness at any

trial of Margulies.

       The Government does not object to defense cross-examination of Bershan regarding the

charges to which she has pled guilty, the maximum and minimum statutory terms of

imprisonment that she faces as a result of her conviction on those charges, the reduced sentence

she hopes to obtain from the sentencing court as a result of her cooperation, and her

understanding of the role that a 5K1.1 letter would play in the process. However, the

Government does object to any questions regarding Bershan’s “guideline range” or “guideline

score.” (Id. at 3). Bershan’s plea agreement does not contain an agreed-upon “guideline range”

or “guideline score,” as is typical in the plea agreements for cooperating witnesses in this

District. Thus, there is no basis for Bershan to have any understanding, much less an accurate

understanding, of how the sentencing Guidelines would operate in her case. Indeed, because the

                                                 30
Government has not discussed Bershan’s Guidelines range with her, her understanding, if any, of

her Guidelines’ range is likely to be based on her privileged communications with her attorney.

Moreover, the Government submits that cross-examination of Bershan regarding the maximum

and minimum terms of imprisonment she faces – which terms are clearly set forth in her plea

agreement – would aptly demonstrate Bershan’s understanding of the benefit she hopes to

receive by cooperating with the Government.

V.      MARGULIES’ MOTION FOR ITEMIZED DISCLOSURE OF GIGLIO AND
        BRADY MATERIAL SHOULD BE DENIED

        Margulies requests that the Court order the Government to produce “[a]ny impeachment

information regarding Bershan and Schwartz,” including information enumerated in a seven-item

list. (Dkt #98, at 5).

        The Government recognizes its obligations under Brady v. Maryland, 373 U.S. 83

(1963), and its progeny. Pursuant to these obligations and out of an abundance of caution, the

Government made a detailed disclosure of information to Margulies on or about December 26,

2018. To the extent that potential Brady information comes to light, the Government will

provide timely disclosure of such information. The Government will provide material under

Giglio v. United States, 405 U.S. 150, 154 (1972), and its progeny, in a timely manner prior to

trial. The Government has provided discovery pursuant to Rule 16(a) of the Federal Rules of

Criminal Procedure. To the extent that the Government comes into possession of additional

discovery, it will provide timely production of such material.

        Because the Government has acted, and will continue to act, in accordance with its

obligations pursuant to Brady, Giglio, and Rule 16, the Court should deny Margulies’ motion.




                                                31
                                         CONCLUSION

         For the reasons set forth above, this Court should deny the Defendant’s motion to sever

on the merits and should deny the motion in limine as premature. The Court should also deny

the Defendant’s motions for attorney-conducted voir dire and itemized disclosure of Giglio and

Brady material, and allow cross-examination of any cooperating witnesses to (a) whether the

witness has pled guilty, (b) the maximum and minimum statutory terms of imprisonment that the

witness faces as a result of her conviction on those charges, (c) the reduced sentence the witness

hopes to obtain from the sentencing court as a result of her cooperation, and (d) the witness’

understanding of the role that a 5K1.1 letter would play in the process.

Dated:          New York, New York
                January 18, 2019
                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                                     Southern District of New York

                                                  By: /s/ Negar Tekeei
                                                     Negar Tekeei
                                                     Christine I. Magdo
                                                     Assistant United States Attorneys
                                                     Southern District of New York
                                                     (212) 637- 2242 / 2297




                                                32
